Exhibit 10.3

FORM OF DUKE REALTY CORPORATION

2010 PERFORMANCE SHARE PLAN

LTIP UNIT AWARD AGREEMENT

Name of the Participant: [                    ] (the “Participant”)

Performance Period: January 1, 201    through December 31, 201    

Target Value of Award on Grant Date: [$                ]

Fair Market Value of a Share on Grant Date: [$                ]

Target No. of LTIP Units Issued: [                    ]

Grant Date: [                ]

RECITALS

A. The Participant is an officer of Duke Realty Corporation, an Indiana
corporation (the “Company”) and provides services to Duke Realty Limited
Partnership, an Indiana limited partnership, through which the Company conducts
substantially all of its operations (the “Partnership”).

B. Pursuant to the Company’s 2005 Long-Term Incentive Plan (as amended and
supplemented from time to time, the “Plan”), the Company’s 2010 Performance
Share Plan (the “Performance Plan”) and the Fifth Amended and Restated Agreement
of Limited Partnership (as amended and supplemented from time to time, the “LP
Agreement”) of the Partnership, the Company hereby grants the Participant an
Other Stock-Based Award pursuant to the Plan (an “Award”) and hereby causes the
Partnership to issue to the Participant, the number of LTIP Units (as defined in
the LP Agreement) set forth above (the “Award LTIP Units”) having the rights,
voting powers, restrictions, limitations as to distributions, qualifications and
terms and conditions of redemption and conversion set forth herein and in the LP
Agreement. Unless otherwise indicated, capitalized terms used herein but not
otherwise defined shall have the meanings given to those terms in the Plan.

C. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company has determined that the Participant is entitled to receive the Award
LTIP Units. After the date hereof, the Committee may determine that the
Participant is entitled to additional LTIP Units with respect to the Performance
Period set forth above, in which case additional LTIP Units shall be issued
pursuant to the terms of this Agreement and shall be subject to the terms of
this Agreement. The exact number of LTIP Units earned shall be determined
following the conclusion of the Performance Period based on the AFFO Payout
Percentage, the Total Shareholder Return Payout Percentage and the Leverage
Metrics Payout Percentage as provided for herein. Any Award LTIP Units not
earned upon the end of the Performance Period will be forfeited and any
additional LTIP Units owed to the Participant shall be issued as soon as
reasonably practical following the end of the Performance Period.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:

1. Effectiveness of Award. The Participant shall be admitted as a partner of the
Partnership with beneficial ownership of the Award LTIP Units as of the Grant
Date by (i) signing and delivering to the Partnership a copy of this Agreement
and (ii) signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the LP Agreement (attached hereto as Exhibit A).
Upon execution of this Agreement by the Participant, the Partnership and the
Company, the books and records of the Partnership maintained by the General
Partner shall reflect the issuance to the Participant of the Award LTIP Units.
Thereupon, the Participant shall have all the rights of a Limited Partner of the
Partnership with respect to a number of LTIP Units equal to the Award LTIP
Units, subject, however, to the restrictions and conditions specified in
Section 2 below and elsewhere herein. The LTIP Units are uncertificated
securities of the Partnership and upon the Participant’s request the General
Partner shall confirm the number of LTIP Units issued to the Participant.

2. Vesting and Earning of Award LTIP Units.

(a) This Award is subject to performance vesting and a continuous service
requirement during the Performance Period. The Award LTIP Units will be subject
to forfeiture based on the Company’s performance to the extent provided in this
Agreement.

(b) (i) The number of LTIP Units earned upon settlement of this Award will equal
the sum of (A) the Award LTIP Units times the Combined Payout Percentage (“LTIP
Unit Equivalent”), plus (B) the number of additional LTIP Units that would have
been accumulated if the LTIP Units determined pursuant to clause (A) had been
issued by the Company on the first day of the Performance Period and all
dividends paid by the Company with respect to such LTIP Unit Equivalent (reduced
by the distributions actually paid with respect to the Award LTIP Units) had
been reinvested in Shares at a price equal to the Fair Market Value of one Share
on the ex-dividend date (together, the “Earned LTIP Unit Equivalent”). The
Combined Payout Percentage shall equal the simple average of the AFFO Payout
Percentage, the Total Shareholder Return (“TSR”) Payout Percentage and the
Leverage Metrics Payout Percentage as determined under the following tables. The
Leverage Metrics Payout Percentage shall mean the simple average of the Fixed
Charge Coverage Ratio Payout Percentage and the Debt Plus Preferred to EBITDA
Ratio Payout Percentage:

 

Performance Level

  

Average Annual Growth in AFFO per

Share for the Performance Period

   AFFO Payout
Percentage Superior       Target       Threshold      

 

2



--------------------------------------------------------------------------------

Performance Level

  

Annualized TSR Percentile Rank for

the Performance Period

   TSR Payout
Percentage Superior       Stretch       Target       Threshold      

 

Performance Level

  

Fixed Charge Coverage Ratio

   Fixed Charge
Coverage Ratio
Payout
Percentage Superior       Target       Threshold      

 

Performance Level

  

Debt Plus Preferred to EBITDA Ratio

   Debt Plus
Preferred to
EBITDA Ratio
Payout
Percentage Superior       Target       Threshold      

The AFFO Payout Percentage, the Fixed Charge Coverage Ratio Payout Percentage
and the Debt Plus Preferred to EBITDA Ratio Payout Percentage shall be
interpolated between the Threshold and Superior performance levels, with the
maximum Payout Percentages for each equal to 200%. The TSR Payout Percentage
shall not be interpolated. For example, if the Average Annual Growth in AFFO per
Share for the Performance Period was 1.5%, the Annualized TSR for the
Performance Period was in the 55th Percentile, the Fixed Charge Coverage Ratio
was 3.15 and the Debt Plus Preferred to EBITDA Ratio was 6.875, then the
Combined Payout Percentage would equal 95.83%: the sum of [(a) 75% (AFFO Payout
Percentage), (b) 100% (TSR Payout Percentage), and (c) 112.5% (the average of
the two Leverage Metric Payout Percentages)] divided by 3. A payout percentage
for a particular performance metric shall be zero percent if the threshold
performance level of that performance metric is not attained.

(ii) Average Annual Growth in AFFO Per Share Computation. Except as provided
below in the case of a Change in Control, Average Annual Growth in AFFO per
Share shall mean the simple average of the Annual Growth in AFFO per Share for
the three calendar years of the Performance Period. Annual Growth in AFFO per
Share for a calendar year shall mean the percentage by which AFFO for the
applicable calendar year exceeds AFFO for the prior calendar year. AFFO growth
may be a negative percentage. AFFO shall be computed in a consistent manner from
year to year and in accordance with disclosures made by the Company in its SEC
filings or applicable supplemental data filed on the Company’s website.

 

3



--------------------------------------------------------------------------------

In general, AFFO means core Funds from Operations less recurring building
improvements and second generation capital expenditures and adjusted for certain
non-cash items such as straight line rental income, non-cash components of
interest expense and stock compensation expense, and after similar adjustments
for unconsolidated partnerships and joint ventures.

(iii) Annualized TSR Computation. Except as provided below in the case of a
Change in Control, Annualized TSR for the Performance Period shall mean the
annualized return, assuming annual compounding, that would cause (A) the Fair
Market Value of one share of Stock on the date immediately preceding the
beginning of the Performance Period, to equal (B) the sum of (x) the Fair Market
Value of one share of Stock at the end of the Performance Period and (y) the
cumulative value of the Company’s dividends paid over the Performance Period,
assuming the reinvestment of such dividends into Stock on the ex-dividend date.

The Company’s Annualized TSR for the Performance Period shall be compared to the
Annualized TSR for the Performance Period computed in a consistent manner for
the following companies (“Peer Group”):

Peer #1

Peer #2

Peer #3

Peer #4

Peer #5

Peer #6

Peer #7

Peer #8

Peer #9

Peer #10

Percentile Rank shall mean the percentage that is (a) the number of Peer Group
companies with an Annualized TSR that is less than the Company’s Annualized TSR,
divided by (b) the total number of companies in the Peer Group. For example, if
four of the Peer Group companies had an Annualized TSR over the Performance
Period that was less than the Company’s Annualized TSR, the Annualized TSR for
the Performance Period would be in the 40th percentile [4/10].

In the event any of the companies in the Peer Group cease to be traded on a
nationally recognized stock exchange during the Performance Period, such company
shall be removed from the Peer Group and excluded from the percentile
computations. However, if the reason for the cessation of trading was due to
bankruptcy, insolvency or, at the discretion of the Committee, the acquisition
of the company as the result of financial distress, the Annualized TSR
performance of such company will be treated as underperforming the Company’s
Annualized TSR.

(iv) Leverage Metrics Computation. Except as provided below in the case of a
Change in Control, Fixed Charge Coverage Ratio shall mean Core EBITDA divided by
[interest expense + preferred dividends + capitalized interest].

 

4



--------------------------------------------------------------------------------

Except as provided below in the case of a Change in Control, Debt plus Preferred
to EBITDA Ratio shall mean [Company debt + preferred stock - cash] divided by
Core EBITDA.

Core EBITDA and each of the components thereof used in the above definitions
shall be based upon the final yearof the Performance Period except that Core
EBITDA and earnings shall be adjusted (i) to include a full year’s EBITDA and
earnings from properties acquired during the year and for development projects
that were placed in service during the year, and (ii) to exclude all EBITDA and
earnings from properties that were sold during such year.

Core EBITDA shall mean earnings before interest, taxes, depreciation and
amortization (“EBITDA”) adjusted to exclude gains or losses on land or other
property sales, gains or losses pertaining to acquisitions, impairment charges,
capital transactions, and severance charges related to major overhead
restructuring activities.

In the event that a major capital transaction (including a spin-off, the
issuance or redemption of debt, preferred stock, common stock and limited
partnership interests of Duke Realty Limited Partnership, or other similar
transactions as determined by the Committee) occurred during the year, pro forma
adjustments shall be made to the applicable components of the Leverage Metric
computations as if such capital transaction had occurred at the beginning of the
year.

All computations of the Leverage Metrics computations shall be determined in a
manner consistent with the disclosures made in the applicable quarterly
Supplemental Information report contained on the Company’s website. In addition,
each component shall be adjusted to include the Company’s applicable share of
such components from joint ventures.

(c) Earned LTIP Unit Equivalent Compared to Award LTIP Units. If the Earned LTIP
Unit Equivalent is smaller than the aggregate number of Award LTIP Units
previously issued to the Participant, then the Participant shall forfeit a
number of Award LTIP Units equal to the difference without payment of any
consideration by the Partnership; thereafter the term Award LTIP Units will
refer only to the Award LTIP Units that were not so forfeited and neither the
Participant nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in the LTIP
Units that were so forfeited. If the Earned LTIP Unit Equivalent is greater than
the aggregate number of Award LTIP Units previously issued to the Participant,
then, upon the performance of the calculations set forth in Section 2(b) above:
(i) the Company shall cause the Partnership to issue to the Participant a number
of additional LTIP Units equal to the difference; (ii) such additional LTIP
Units shall be added to the Award LTIP Units previously issued, if any, and
thereby become part of this Award (though, for the avoidance of doubt, will have
a Grant Date as of the date actually issued and not as of the original Grant
Date for purposes of Section 8(b) herein); (iii) the Company and the Partnership
shall take such corporate and partnership action as is necessary to accomplish
the grant of such additional LTIP Units; and (iv) thereafter the term Award LTIP
Units will refer collectively to the Award LTIP Units, if any, issued prior to
such additional grant plus such additional LTIP Units; provided that such
issuance will be subject to the Participant confirming the truth and accuracy of
the representations set forth in Section 13 hereof and executing and delivering
such documents, comparable to the documents executed and delivered in connection
with this Agreement, as the Company and/or the Partnership reasonably request in

 

5



--------------------------------------------------------------------------------

order to comply with all applicable legal requirements, including, without
limitation, federal and state securities laws. If the Earned LTIP Unit
Equivalent is the same as the number of Award LTIP Units previously issued to
the Participant, then there will be no change to the number of Award LTIP Units.

(d) Termination of Employment. The continuous service requirements of
Section 2(a) of this Agreement shall be applied to this Award as follows:

(i) In the event of termination of the Participant’s employment (A) by the
Participant upon Retirement or (B) by reason of the Participant’s death or
Disability (each a “Qualified Termination”) after the Grant Date, but prior to
the end of the Performance Period, then, subject to the provisions of
Section 2(d)(ii) below, the Participant will retain the number of Award LTIP
Units previously granted to him or her with respect to the Performance Period,
but all calculations and payments, if any, with respect to this Award shall be
made at the same time and on the same conditions set forth in this Section 2 for
other Participants.

(ii) As consideration for the continued vesting of the Award LTIP Units as a
result of the Participant’s Retirement, and provided that the Participant has
not previously entered into a non-competition agreement with the Company, the
Participant shall enter into a non-competition agreement with the Company at the
time of the Participant’s Retirement if requested by the Committee or the Chief
Executive Officer within 60 days following the date of Retirement, in such form
as shall be reasonably determined by the Committee. In the event that the
Participant refuses to enter into such non-competition agreement, then all of
the Award LTIP Units that were not vested as of the date immediately preceding
the date of the Participant’s Retirement shall expire on the earlier of (A) the
time of such refusal, or (B) 5:00 p.m., Eastern time, on the 60th day following
the date of the Participant’s Retirement. In the event that the Participant
enters into or has previously entered into a non-competition agreement and
breaches such agreement, any outstanding Award LTIP Units and any outstanding
Performance Shares granted under the Performance Share Plan that were not vested
as of the date immediately preceding the date of Retirement shall expire
immediately as of the time of such breach.

(iii) In the event of a termination of the Participant’s employment for any
reason other than a Qualified Termination prior to the end of the Performance
Period, this Award shall, without payment of any consideration by the Company,
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Participant nor any of his or her successors, heirs,
assigns, or personal representatives will thereafter have any further rights or
interests in this Award, and any related Award LTIP Units.

(e) Change in Control. The Change in Control provisions of Section 5.8 of the
Performance Plan shall be applied to this Award as follows:

(i) If a Change in Control occurs prior to the second anniversary of the
beginning of the Performance Period, the AFFO per Share performance level shall
be deemed to be at target and, therefore, the AFFO Payout Percentage shall be
100 percent. If a Change in Control occurs on or after the second anniversary of
the beginning of the Performance Period and prior to the end of the Performance
Period, the Average Annual Growth in AFFO per

 

6



--------------------------------------------------------------------------------

Share shall equal the simple average of the Annual Growth in AFFO per share for
the first two calendar years of the Performance Period, and the AFFO Payout
Percentage shall be determined accordingly.

(ii) If a Change in Control occurs prior to the second anniversary of the
beginning of the Performance Period, the Annualized TSR performance level shall
be deemed to be at target and, therefore, the TSR Payout Percentage shall be 100
percent. If a Change in Control occurs on or after the second anniversary of the
beginning of the Performance Period and prior to the end of the Performance
Period, the Annualized TSR shall be determined based on the number of full and
partial years from the beginning of the Performance Period to the date of the
Change in Control. The Average Annual TSR, if applicable, shall be determined
based on the number of full and partial years from the beginning of the
Performance Period to the date of the Change in Control.

(iii) If a Change in Control occurs prior to the second anniversary of the
beginning of the Performance Period, each of the Leverage Metric performance
levels shall be deemed to be at target, and therefore the Leverage Metric Payout
Percentage shall be 100%. If a Change in Control occurs on or after the second
anniversary of the beginning of the Performance Period and prior to the end of
the Performance Period, the Leverage Metric Payout Percentage shall be equal to
the greater of (i) 100% or (ii) the Leverage Metric Payout Percentage computed
using the most recent full quarter preceding the date of the Change in Control.

(iv) Subject to the provisions of Section 2(e)(v) below, after the determination
of the Earned LTIP Unit Equivalent upon a Change in Control, if the Participant
has incurred a Qualified Termination prior to the Change in Control, the Earned
LTIP Unit Equivalent shall be determined as soon as reasonably practicable, and
such Participant shall receive payment for his Award LTIP Units, including
additional LTIP Units required to be issued under Section 2(c), in cash within
30 days of the consummation of the Change in Control. Otherwise, the dollar
value of this Award shall be fixed at the dollar amount determined pursuant to
Section 2(b) and (c) above based on the Fair Market Value of the Shares as of
the date of the Change in Control and be payable in cash, but shall only be paid
to the Participant upon the earlier of (A) between January 1 and March 15 of the
year following the last day of the Performance Period if the Participant remains
employed by the Company (or its successor) until the last day of the Performance
Period, or (B) within 30 days of the termination of the Participant’s employment
by the Company (or its successor) without Cause or by the Participant’s
Resignation for Good Reason prior to the end of the Performance Period if such
termination of employment occurs within 12 months following the Change in
Control. Notwithstanding the foregoing, if the Company’s successor does not
irrevocably and unconditionally agree to assume this Award in connection with
the Change in Control, the dollar value of this Award shall be fully paid out to
the Participant in cash within 30 days of the consummation of the Change in
Control.

(v) If in connection with the Change in Control, holders of Common Units have
the opportunity to receive substitute securities upon consummation of the Change
in Control, the Partnership shall use commercially reasonable efforts to afford
the Participant the right to participate in an exchange of partnership interests
with respect to the Earned LTIP Unit

 

7



--------------------------------------------------------------------------------

Equivalent on terms as comparable as reasonably possible to those for a holder
of an equal number of Common Units in connection with such Change in Control,
subject to the continuing application of any restrictions then applicable to the
LTIP Units included in the Earned LTIP Unit Equivalent under the Partnership
Agreement, this Award, the Performance Plan or the Plan. In the absence of such
an alternative (including by reason of the Participant’s failure to execute the
required documentation, meet eligibility requirements or take required steps to
participate in the exchange), the provisions of Section 2(e)(iv) above shall
apply automatically without any action being required or permitted by the
Participant. For the avoidance of doubt, the foregoing provisions of this
Section 2(e)(v) shall not be deemed to create any duty or obligation for the
Partnership or the General Partner to make available to the Participant a
structure that preserves for the Participant following the consummation of the
Change in Control the amount, type or timing of income, gain or loss expected to
be recognized by the Participant for U.S. federal income tax purposes if his or
her LTIP Units had been converted into Common Units, or to make available the
opportunity to exchange the Earned LTIP Unit Equivalent for substitute
securities with terms materially the same, with respect to rights to
allocations, distributions, redemption, conversion and voting, as the LTIP Units
before such Change in Control.

3. Distributions. The Participant shall be entitled to receive distributions
with respect to the Award LTIP Units to the extent provided for in the
Partnership Agreement as follows:

(a) The Award LTIP Units are hereby designated as “Special LTIP Units.”

(b) The LTIP Unit Distribution Participation Date with respect to the Award LTIP
Units is the Grant Date set forth in this Agreement.

(c) The Special LTIP Unit Full Participation Date with respect to the Award LTIP
Units is the date on which the Earned LTIP Unit Equivalent is determined
pursuant to the applicable clause of Section 2 hereof.

(d) The Special LTIP Unit Sharing Percentage with respect to the Award LTIP
Units is 10 percent.

(e) All distributions paid with respect to the Award LTIP Units shall be fully
vested and non-forfeitable when paid, whether or not the Award LTIP Units have
been earned based on performance or have become vested based on continued
employment as provided in Section 2 hereof.

4. Rights with Respect to Award LTIP Units. Without duplication with the
provisions of Article 15 of the Plan or the Partnership Agreement, if (i) the
Company shall at any time be involved in a merger, consolidation, dissolution,
liquidation, reorganization, exchange of shares, sale of all or substantially
all of the assets or capital stock of the Company or a transaction similar
thereto, (ii) any stock dividend, stock split, reverse stock split, stock
combination, reclassification, recapitalization, spin-off, or other similar
change in the capital structure of the Company, or any distribution to holders
of Common Stock other than ordinary cash dividends, shall occur, or (iii) any
other event shall occur which, in each case in the judgment of the Committee,
necessitates action by way of adjusting the terms of this Award,

 

8



--------------------------------------------------------------------------------

then and in that event, the Committee may take such action, if any, as it
determines to be reasonably required to maintain the Participant’s rights
hereunder so that they are substantially proportionate to the rights existing
under this Agreement prior to such event, including, but not limited to,
substitution of other awards under the Plan.

5. Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
the Participant and to Awards of this type.

6. Incorporation of Performance Plan and the Plan; Interpretation by Committee.
This Agreement is subject in all respects to the terms, conditions, limitations
and definitions contained in the Performance Plan and the Plan. In the event of
any discrepancy or inconsistency between this Agreement, the Performance Plan
and the Plan, the terms and conditions of the Performance Plan shall control
except that in the case of a Change in Control, the provisions of this Agreement
shall control. The Committee may make such rules and regulations and establish
such procedures for the administration of this Agreement as it deems
appropriate. Without limiting the generality of the foregoing, the Committee may
interpret the Performance Plan, the Plan and this Agreement, with such
interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law. In the event of any dispute or
disagreement as to interpretation of the Performance Plan, the Plan or this
Agreement or of any rule, regulation or procedure, or as to any question, right
or obligation arising from or related to the Performance Plan, the Plan or this
Agreement, the decision of the Committee shall be final and binding upon all
persons.

7. Defined Terms. For purposes of this Agreement, the following defined terms
shall have the meanings specified herein:

(a) “Employer” means either the Company or any Affiliate that employs the
Participant.

(b) “Redemption Right” is defined in Section 7.07(a) of the LP Agreement.

(c) “Resignation for Good Reason” after a Change in Control means, without the
Participant’s prior written consent: (i) a forced move to a location more than
60 miles from the Participant’s place of business immediately prior to the
Change in Control; or (ii) a material reduction in the Participant’s base salary
and/or annual incentive bonus target as compared to that in effect immediately
prior to the Change in Control. The Participant may not resign for Good Reason
without providing the Employer written notice of the grounds that the
Participant believes constitute Good Reason and giving the Employer at least 30
days after such notice to cure and remedy the claimed event of Good Reason.

(d) “Retirement” means the Participant’s termination of employment with the
Employer, other than a Termination for Cause, on or after the date the
Participant attains the age of 55 years provided that, as of the date of
termination, the sum of the number of whole years of the Participant’s
employment with the Company or an Affiliate plus the Participant’s age totals at
least 65 years.

 

9



--------------------------------------------------------------------------------

8. Restrictions on Transfer. None of the Award LTIP Units granted hereunder nor
any of the common units of the Partnership into which such Award LTIP Units may
be converted (the “Award Common Units”) shall be sold, assigned, transferred,
pledged, hypothecated, given away or in any other manner disposed of, or
encumbered, whether voluntarily or by operation of law or by conversion into
Common Units (each such action a “Transfer”) until the later of the date that
(a) the Award LTIP Units vest and (b) is two (2) years after the applicable
Grant Date. From and after such date, any Transfer of Award LTIP Units or Award
Common Units shall be in accordance with the provisions of Section 7.02 of the
LP Agreement; provided, however, that the minimum unit transfer requirement in
Section 7.02(iii) of the LP Agreement shall not apply. Additionally, all
Transfers of Award LTIP Units or Award Common Units must be in compliance with
all applicable securities laws (including, without limitation, the Securities
Act of 1933, as amended, the “Securities Act”). In connection with any Transfer
of Award LTIP Units or Award Common Units, the Partnership may require the
Participant to provide an opinion of counsel, satisfactory to the Partnership,
that such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act). Any attempted Transfer of
Award LTIP Units or Award Common Units not in accordance with the terms and
conditions of this Section 7 shall be null and void, and the Partnership shall
not reflect on its records any change in record ownership of any Award LTIP
Units or Award Common Units as a result of any such Transfer, shall otherwise
refuse to recognize any such Transfer and shall not in any way give effect to
any such Transfer of any Award LTIP Units or Award Common Units. Except as
otherwise provided herein, this Agreement is personal to the Participant, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.

9. Legend. The records of the Partnership and any other documentation evidencing
the Award LTIP Units shall bear an appropriate legend, as determined by the
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein, in the Plan and in the LP
Agreement.

10. Tax Matters; Section 83(b) Election. The Participant may make an election to
include in gross income in the year of transfer the fair market value of the
Award LTIP Units hereunder pursuant to Section 83(b) of the Code.

11. Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for income tax
purposes or subject to the Federal Insurance Contributions Act withholding with
respect to the Award LTIP Units granted hereunder, the Participant will pay to
the Company or, if appropriate, any of its Subsidiaries, or make arrangements
satisfactory to the Committee regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The Company may cause the required minimum
tax withholding obligation to be satisfied, in whole or in part, by
(i) withholding from shares of Stock to be issued to the Participant in respect
of the Participant’s exercise of the Redemption Right a number of shares of
Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due, or (ii) withholding from Award LTIP Units granted to the Participant
with an aggregate value that would satisfy the withholding amount due. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participant.

 

10



--------------------------------------------------------------------------------

12. Amendment; Modification. This Agreement may only be modified or amended in a
writing signed by the parties hereto, provided that the Participant acknowledges
that the Plan may be amended or modified in accordance with Section 16.1 thereof
and that this Agreement may be amended or canceled by the Committee, on behalf
of the Company and the Partnership, in each case for the purpose of satisfying
changes in law or for any other lawful purpose, so long as no such action shall
adversely affect the Participant’s rights under this Agreement without the
Participant’s written consent. No promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, with respect to the subject matter hereof, have
been made by the parties which are not set forth expressly in this Agreement.
The failure of the Participant or the Company or the Partnership to insist upon
strict compliance with any provision of this Agreement, or to assert any right
the Participant or the Company or the Partnership, respectively, may have under
this Agreement, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

13. Complete Agreement. Other than as specifically stated herein or as otherwise
set forth in any employment, change in control or other agreement or arrangement
to which the Participant is a party which specifically refers to the Award LTIP
Units or to the treatment of compensatory equity held by the Participant
generally, this Agreement (together with those agreements and documents
expressly referred to herein, for the purposes referred to herein) embody the
complete and entire agreement and understanding between the parties with respect
to the subject matter hereof, and supersede any and all prior promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, which
may relate to the subject matter hereof in any way.

14. Investment Representation; Registration. The Participant hereby makes the
covenants, representations and warranties set forth on Exhibit B attached hereto
as of the Grant Date. All of such covenants, warranties and representations
shall survive the execution and delivery of this Agreement by the Participant.
The Participant shall promptly notify the Partnership upon discovering that any
of the representations or warranties set forth on Exhibit B was false when made
or have, as a result of changes in circumstances, become false. The Partnership
will have no obligation to register under the Securities Act any of the Award
LTIP Units or upon conversion or exchange of the Award LTIP Units into other
limited partnership interests of the Partnership.

15. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Participant in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Participant at any time.

16. No Limit on Other Compensation Arrangements. Nothing contained in this
Agreement shall preclude the Company from adopting or continuing in effect other
or additional compensation plans, agreements or arrangements, and any such
plans, agreements and arrangements may be either generally applicable or
applicable only in specific cases or to specific persons.

 

11



--------------------------------------------------------------------------------

17. Status of Award LTIP Units under the Plan. The Award LTIP Units are both
issued as equity securities of the Partnership and granted as “Other Stock-Based
Awards” under the Plan. The Company will have the right at its option, as set
forth in the LP Agreement, to issue Shares in exchange for partnership units
into which Award LTIP Units may have been converted pursuant to the LP
Agreement, subject to certain limitations set forth in the LP Agreement, and
such Shares, if issued, will be issued under the Plan. The Participant
acknowledges that the Participant will have no right to approve or disapprove
such election by the Company.

18. Severability. If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of Award LTIP Units hereunder, such provision shall
be stricken as to such jurisdiction and the remainder of this Agreement and the
award hereunder shall remain in full force and effect).

19. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana, without regard to any
principles of conflicts of law which could cause the application of the laws of
any jurisdiction other than the State of Indiana.

20. Headings. Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference. Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

21. Notices. Notices hereunder shall be mailed or delivered to the Company
addressed to Duke Realty Corporation, 600 East 96th Street, Suite 100,
Indianapolis, IN 46240, Attention: General Counsel, and shall be mailed or
delivered to the Participant at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

22. Counterparts. This Agreement may be executed in two or more separate
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same agreement.

23. Successors and Assigns. The rights and obligations created hereunder shall
be binding on the Participant and his or her heirs and legal representatives and
on the successors and assigns of the Partnership.

24. Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company and its agents may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is

 

12



--------------------------------------------------------------------------------

necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”). By entering into this Agreement, the Participant
(i) authorizes the Company to collect, process, register and transfer to its
agents all Relevant Information; and (ii) authorizes the Company and its agents
to store and transmit such information in electronic form. The Participant shall
have access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law and to the
extent necessary to administer the Plan and this Agreement, and the Company and
its agents will keep the Relevant Information confidential except as
specifically authorized under this paragraph.

25. Electronic Delivery of Documents. By accepting this Agreement, the
Participant (i) consents to the electronic delivery of this Agreement, all
information with respect to the Plan and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Participant by contacting the Company by telephone or in
writing; (iii) further acknowledges that he or she may revoke his or her consent
to electronic delivery of documents at any time by notifying the Company of such
revoked consent by telephone, postal service or electronic mail; and
(iv) further acknowledges that he or she is not required to consent to
electronic delivery of documents.

26. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Participant’s separation from service within the meaning of Section 409A
of the Code, the Company determines that the Participant is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Participant becomes entitled to under
this Agreement on account of the Participant’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Participant’s separation from
service, or (B) the Participant’s death.

 

13



--------------------------------------------------------------------------------

(b) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Participant’s termination of employment, then such payments or benefits shall be
payable only upon the Participant’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

DUKE REALTY CORPORATION By:      

Name:

 

Title:

DUKE REALTY LIMITED PARTNERSHIP By:  

DUKE REALTY CORPORATION, its

General Partner

By:  

 

 

Name:

 

Title:

PARTICIPANT

 

Name: Address:

 

 

 

 

14



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of Duke
Realty Limited Partnership, hereby becomes a party to the Fifth Amended and
Restated Agreement of Limited Partnership of Duke Realty Limited Partnership, as
amended through the date hereof (the “Partnership Agreement”).

The Grantee constitutes and appoints the General Partner and its authorized
officers and attorneys-in-fact, and each of those acting singly, in each case
with full power of substitution, as the Grantee’s true and lawful agent and
attorney-in-fact, with full power and authority in the Grantee’s name, place and
stead to carry out all acts described in Section 9.19(a) and (b) of the
Partnership Agreement, such power of attorney to be irrevocable and a power
coupled with an interest pursuant to Section 9.19 of the Partnership Agreement.

The Grantee agrees that this signature page may be attached to any counterpart
of the Partnership Agreement.

 

Signature Line for Limited Partner:

By:

 

Name:

Date:

Address of Limited Partner:

 

 

 

 

15



--------------------------------------------------------------------------------

EXHIBIT B

PARTICIPANT’S COVENANTS, REPRESENTATIONS AND WARRANTIES

The Participant hereby represents, warrants and covenants as follows:

(a) The Participant has received and had an opportunity to review the following
documents (the “Background Documents”):

(i) The latest Annual Report to Stockholders that has been provided to
stockholders;

(ii) The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;

(iii) The Company’s Report on Form 10-K for the fiscal year most recently ended;

(iv) The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iv) above;

(v) Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the
later of the end of the fiscal year most recently ended for which a Form 10-K
has been filed by the Company;

(vi) The Fifth Amended and Restated Agreement of Limited Partnership of Duke
Realty Limited Partnership;

(vii) The Company’s 2005 Long-Term Incentive Plan; and

(viii) The Company’s Articles of Incorporation.

The Participant also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Participant as a
holder of Award LTIP Units shall not constitute an offer of Award LTIP Units
until such determination of suitability shall be made.

(b) The Participant hereby represents and warrants that

(i) The Participant either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Participant, together with the business and financial
experience of those persons, if any, retained by the Participant to represent or
advise him or her with respect to the grant to him or her of LTIP Units, the
potential conversion of LTIP Units into common units of the Partnership (“Common
Units”) and the potential redemption of such

 

16



--------------------------------------------------------------------------------

Common Units for shares of Stock (“Shares”), has such knowledge, sophistication
and experience in financial and business matters and in making investment
decisions of this type that the Participant (I) is capable of evaluating the
merits and risks of an investment in the Partnership and potential investment in
the Company and of making an informed investment decision, (II) is capable of
protecting his or her own interest or has engaged representatives or advisors to
assist him or her in protecting his or her its interests, and (III) is capable
of bearing the economic risk of such investment.

(ii) The Participant understands that (A) the Participant is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Participant is or by reason of the award of
LTIP Units may become subject, to his or her particular situation; (B) the
Participant has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Participant provides
or will provide services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the
Participant believes to be necessary and appropriate to make an informed
decision to accept this Award of LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Participant has
been given the opportunity to make a thorough investigation of matters relevant
to the LTIP Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents). The
Participant has been afforded the opportunity to obtain any additional
information (including any exhibits to the Background Documents) deemed
necessary by the Participant to verify the accuracy of information conveyed to
the Participant. The Participant confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Participant have been made available or delivered to the Participant. The
Participant has had an opportunity to ask questions of and receive answers from
the Partnership and the Company, or from a person or persons acting on their
behalf, concerning the terms and conditions of the LTIP Units. The Participant
has relied upon, and is making his or her decision solely upon, the Background
Documents and other written information provided to the Participant by the
Partnership or the Company. The Participant did not receive any tax, legal or
financial advice from the Partnership or the Company and, to the extent it
deemed necessary, has consulted with his or her own advisors in connection with
his or her evaluation of the Background Documents and this Agreement and the
Participant’s receipt of LTIP Units.

(iii) The LTIP Units to be issued, the Common Units issuable upon conversion of
the LTIP Units and any Shares issued in connection with the redemption of any
such Common Units will be acquired for the account of the Participant for
investment only and not with a current view to, or with any intention of, a
distribution or resale thereof, in whole or in part, or the grant of any
participation therein, without prejudice, however, to the Participant’s right
(subject to the terms of the LTIP Units, the Plan and this Agreement) at all
times to sell or otherwise dispose of all or any part of his or her or her LTIP
Units, Common Units or Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his or her assets being at all times within his or her control.

 

17



--------------------------------------------------------------------------------

(iv) The Participant acknowledges that (A) neither the LTIP Units to be issued,
nor the Common Units issuable upon conversion of the LTIP Units, have been
registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Participant contained herein, (C) such LTIP Units, or
Common Units, therefore, cannot be resold unless registered under the Securities
Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units and
Common Units and (E) neither the Partnership nor the Company has any obligation
or intention to register such LTIP Units or the Common Units issuable upon
conversion of the LTIP Units under the Securities Act or any state securities
laws or to take any action that would make available any exemption from the
registration requirements of such laws, except, that, upon the redemption of the
Common Units for Shares, the Company currently intends to issue such Shares
under the Plan and pursuant to a Registration Statement on Form S-8 under the
Securities Act, to the extent that (I) the Participant is eligible to receive
such Shares under the Plan at the time of such issuance and (II) the Company has
filed an effective Form S-8 Registration Statement with the Securities and
Exchange Commission registering the issuance of such Shares. The Participant
hereby acknowledges that because of the restrictions on transfer or assignment
of such LTIP Units acquired hereby and the Common Units issuable upon conversion
of the LTIP Units which are set forth in the Partnership Agreement and this
Agreement, the Participant may have to bear the economic risk of his or her
ownership of the LTIP Units acquired hereby and the Common Units issuable upon
conversion of the LTIP Units for an indefinite period of time.

(v) The Participant has determined that the LTIP Units are a suitable investment
for the Participant.

(vi) No representations or warranties have been made to the Participant by the
Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Participant has received no information
relating to an investment in the Partnership or the LTIP Units except the
information specified in this Paragraph (b).

(c) So long as the Participant holds any LTIP Units, the Participant shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code, applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

 

18



--------------------------------------------------------------------------------

(d) The address set forth on the signature page of this Agreement is the address
of the Participant’s principal residence, and the Participant has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.

(e) The representations of the Participant as set forth above are true and
complete to the information and belief of the Participant, and the Partnership
shall be notified promptly of any changes in the foregoing representations.

 

19